Exhibit 10.1

 

GRAPHIC [g103963kgi001.jpg]

 

GENCO SHIPPING & TRADING LIMITED

 

299 PARK AVENUE
12TH FLOOR
NEW YORK, NEW YORK 10171

646-443-8550

 

April 30, 2015

 

Mr. John Wobensmith

Genco Shipping & Trading Limited

299 Park Avenue, 12th Floor

New York, New York 10171

 

Dear John:

 

The purpose of this letter is to confirm our understanding regarding that
agreement between you and Genco Shipping & Trading Limited (the “Company”) dated
September 21, 2007, as amended prior to the date hereof (the “Agreement”).  It
is hereby agreed as follows:

 

1.  Reference is made to that certain Prepackaged Plan of Reorganization of the
Debtors Under Chapter 11 of the Bankruptcy Code, dated April 16, 2014 (as such
plan may be modified, amended or supplemented from time to time, the “Prepack
Plan”).  You hereby agree and acknowledge that none of the transactions
conducted as part of the Prepack Plan, either alone or together, constituted a
Change of Control (as such term is defined in the Agreement).  You further agree
not to make any claim or assertion contrary to your agreement and acknowledgment
contained in the prior sentence.  Notwithstanding the foregoing, nothing in this
paragraph is intended to affect whether a Change of Control (as such term is
defined in the Agreement) occurs with respect to any transaction or event that
occurs after the date of this letter set forth above, and nothing in this
paragraph limits your right to claim or assert that a Change of Control (as such
term is defined in the Agreement) occurs with respect to any transaction or
event that occurs after the date of this letter set forth above.

 

2.  For purposes of Sections 6(c) and 7(a) of the Agreement only, relating to
the calculation of the Annual Incentive Award in connection with a Change of
Control termination, it is agreed that, the value on the date of grant of your
equity awards for 2014, 2015, and 2016 will be deemed to be $1.5 million for
2014, $1.5 million for 2015, and $1.5 million for 2016.  Nothing in this
paragraph is to be interpreted to guaranty you any equity award grants for 2015
or 2016.

 

3.  Upon recommendation of the Compensation Committee of the Company, the Board
of Directors of the Company has approved for you a bonus of $807,500 for the
2014 calendar year and has decided to increase your base salary for the 2015
calendar year to $600,000, such

 

--------------------------------------------------------------------------------


 

increase to be effective immediately upon your signing this letter and
retroactive to December 15, 2014.

 

4.  Except as explicitly set forth herein, all terms and conditions contained in
the Agreement shall remain in full force and effect.

 

5.  This letter and the Agreement contain the entire understanding between the
parties on the subjects covered here and supersede all prior agreements,
arrangements and understandings, whether written or oral, regarding the subjects
covered here.  The Agreement and this letter may not be changed, nor may any of
their provisions be waived, orally, but may only be changed in writing signed by
both parties.

 

6.  You agree and acknowledge that the parties hereto have been provided with
the opportunity to consult with counsel regarding the provisions of this letter.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

Very truly yours,

 

GENCO SHIPPING & TRADING LIMITED

 

 

By:

/s/ Apostolos Zafolias

 

 

Name: Apostolos Zafolias

 

 

Title: Chief Financial Officer

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

/s/ John Wobensmith

 

 

John Wobensmith

 

 

Date: 4/30/15

 

 

--------------------------------------------------------------------------------